Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 1 of 29


                                             Louisiana 22nd Judicial District Court,
                                                    Parish of St. Tammany
                                                      Minutes, Ail1312021

                                                  State of Louisiana
                                                          vs.
                                                WILSON, VANCE KEITH


      Case #:               3284-F-2020                                  Citation #:
      Hearing               Jury Trial
      Type:

      Hearing               January 13,2021 at 9:00 AM             Location:           Division E
      Date:
      Heard by:             Hon. William H. Burris                Minute/Deputy        Angel Mouton
                                                                  Clerk:

      Court                 Kathleen Wells                        Court                N/A
      Reporter:                                                   Interpreter:
      Bailiff:              Ross Cummings                         ADA:                 Iain A Dover

      CHARGES:

            I. RESISTING A POLICE OFFICER WITH FORCE/VIOLENCE
            June 22, 2020        (Felony) l4: I 08.2 ( 141082)
        2. POSSESS SCHEDULE                   II SUBSTANCE WOUT VALID PRESCzuPTION/ORDER IN
        <2G
        Iune22,2020 (Felony) a0:967 (C)(l) (40967C1)

      APPEARANCES:

      VANCE WILSON, Defendant, present                         DANIEL GINNETTY, Auorney, present
      State of Louisiana, State, present

      PROCEEDINGS:

     - Defense made an oral motion to continue. Court denied said motion and requested defendant be
     drug screened as part ofbond conditioning, Defense objected.

     Arguments were heard on behalf of the Defense and State. Whereupon Court ordered the
     defendant be screened.


     The State having rnade a plea offer to the defendant; defendant declined said offer.

     Defense offered         file and introduced into evidence the defendant's list ofprescription drugs.

     Cout offered filed and introduced into evidence the Defendant   s drug screen results. Court noted
     the Defendant has failed to comply with the conditions of his bond. Court revoked said bond and
     ordered the Defendant remanded into the custody of the St. Tammany Parish Sheriff s Office to
     post a new bond.



     A TRUE EXTRACT OF THE MINUTES OF THIS COURT



     DEPUTY
     22ND ruDICIAL DISTRICT COURT
     ST.    TAMMANY PARISH, LOUISIANA
   f-at'-   :r: ir*r.."   lic,   DePu[r Clerk
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 2 of 29



                          SUPR-EME COURT OF LOUISIANA

                           NUMBER:


                              STATE OF LOUISIANA,
                                                 respondent

                                     VERSUS

                                 VANCE WILSON,
                                                 applicant-defendant.


  ORIGINAL APPLICATION FOR WRITS OF CERTIORARI OF REVIEW ON BEHALF OF
                           APPLICANT, VANCE WILSON


                      PRIORITY CONSIDERATION REQUESTED


              NUMBER 2O2I KW 0167 ON THE CRIMINAL DOCKET OF THE
                         FIRST CIRCUIT COURT OF APPEAL




     NUMBERS 3284-F-2020 & 3285-M-2020 ON THE CRIMINAL DOCKET OF THE
      22"d   JUDICIAL DISTRICT COURT, PARISH OF ST. TAMMANY, LOUISIANA


                    HONORABLE WILLIAM H. BURRIS, PRESIDING




                                                 Respectfully Submitted,


                                                 DANIEL GINNETTY, Bar Roll No. 37001
                                                 22nd District Public Defender's Office
                                                 402 N. Jefferson Avenue
                                                 Covington, LA10433
                                                 (985) 302-3729 phone
                                                 (985) 898-0102 fax
                                                 dginnetty@northshoredefenders. org
                                                 Counsel for Vance lYilson, Applicant
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 3 of 29




                                                   TABLE OF CONTENTS

  WritApplication Filing Sheet..........                                               .2


  Criminal Priority Filing Sheet..

   Statement of Jurisdiction                                                      ......5

   Writ Grant Considerations.              .                                           .5


   Statement of the Case...

   Assignments of Error........

   Summary of the Argument...............

   Law and Argument

   Prayer for Relief         .........

   First Circuit Court of Appeal Denial of Writs.............                      ....29

                                                           APPENDIX

   Excerpted Order of Trial Court..........                                          ..30

   Vance Wilson l-13-21 Minutes.......                                                 34


   Transcript.....                                                           ....,....,35

   Bills of Information..........,                                           ,,,... ',.,77

   Vance Wilson 72HR Minutes.......,........                                 ..........79

   Paul Darby 72HR               Minutes................                     ..........80

   Vance Wilson      3   -   1   5   -21 Bond Hearing Minutes.   .....   .   ..........8   1




   Mr. Wilson's First Circuit Brief in Support of Application for Writs..    ..........82
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 4 of 29




                                 STATEMENT OF' JURISDICTION

          Jurisdiction vests in this Honorable Court under and by virtue of the provisions of Article

   V, Section 5 of the Louisiana Constitution of 1974.


                                 WRIT GRANT CONSIDERATTONS

          Since January 1,2021, the district court has implemented an informal policy based on its

   interpretation of Code of Criminal Procedure arlicle320 to drug test every defendant in division E

   in St. Tammany Parish charged with    a   violation of the Uniform Controlled Dangerous Substances

   Law (UCDSL) on every trial docket unless the defendant pleads guilty, in which case the court

   does not order them to submit to a drug test. As a result of this policy, Mr. Wilson has been held

   without bond since January 13,2021 , even though he posted bond in June 2020 and there were no

   special conditions of his bond related to drug testing. The First Circuit declined to review the case.

   This Honorable Court should grant Mr. Wilson's writ application because it presents several Rule

   X considerations.

                              (AX2) Significant Unresolved Issues of Law

        This case presents a significant legal question: to what extent pretrial defendants can rely on

   the express conditions of their bond, and what are the non-express conditions they implicitly

   consent to as general conditions ofrelease. The question is unresolved because no appellate court

   has ever reviewed La. C.Cr.P.   art.320 or its predecessor La. C.Cr.P. art. 336 in light of a similar

   assertion of authority by a district court. Moreover, there are no rules or standards governing the

   court's policy except its own interpretation of article 320(D).

        Notably, this application does not in any way question the constitutionality of pretrial drug

   testing programs established by article 320(E), whereby individuals may be drug tested upon arrest

   and, based on the results ofthat test, have drug testing added as a special condition oftheir release

   on bond. None of that is challenged in this case because Mr. Wilson was not ordered to complete

   a pretrial drug testing program and had no special conditions of bond. Nevertheless, the court

   ordered him to submit to a rapid-result drug test in court and revoked his $2,500.00 bond, which

   he had posted seven months prior,   without considering any alternative sanctions.




                                                                     Z
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 5 of 29




                     (A)(4) Erroneous lnterpretation or Aoolication of Constitution or Laws

          The district court's interpretation ofarticle 320 is wrong based solely on the plain language

   of that article, which does not authorize drug testing every defendant charged with a UCDSL

   violation   if   they do not accept the State's plea offer on a trial setting. Therefore, this Court can

   altogether avoid the constitutional issues raised and decide this case by the plain language ofarticle

   320.

          However, the district court's application of article 320(D) also violates constitutional rights

   to due process, privacy, and freedom from unreasonable search and seizure. The court's policy

   subjects an entire class       of pre-trial   defendants   to a humiliating public   search without any

   individualized suspicion. Mr. Wilson remains subjected to incarceration without bond despite his

   having had neither constructive nor actual notice that he might be drug tested as a condition of his

   bond. There is no Federal or State case that has every authorized anything like the district court's

   drug testing policy here, which, again, is distinct from the constitutionaliry of pretrial drug testing

   programs in general.

                            (AX5) Gross Departure from Proper Judicial Proceedinss

            The district court's drug testing Mr. Wilson solely because he is charged with a UCDSL

   violation and did not accept the State's plea offer, without regard to the express conditions ofhis

   bond, and then holding him without bond for testing positive on a rapid-result drug test, violated

   perhaps the most basic expectation in law: that a person should have some notice of proscribed

   conduct and an ability to insist on the accuracy ofthe evidence against him before a court deprives

   him ofhis liberty. Thus, the court's policy violates basic notions offairness.

            The policy also impairs the attorney-client relationship. Going forward, prior to every trial

   setting counsel must explain the policy without the benefit of any written rules or established

   standards to all clients charged with drug      offenses-although there is no basis in law for this policy

   to be limited only to them. They are told that regardless of whether drug testing was made               a


   condition ofthe bond that they paid for, and no matter how long they have been at liberty on bond,

   they will be subjected to the indignity of an observed drug test at the courthouse and remanded to

   jail without bond if they    test   positive-although without any designated rules, counsel is unable to

   advise which substances       will trigger this dire consequence or whether prescriptions will provide   a


   defense. Moreover, there are no procedural safeguards to protect against the non-negligible risk       of
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 6 of 29




   false positives, which is elevated since the rapid result dip test that the district court employs only

   provides a presumptive reading within five minutes, and there is no established mechanism to

   request a confirmation.

           The only thing counsel can advise his clients for certain is that ifthey plead guilty they   will

   not be subjected to this treatment. The simple act of relaying this policy to a new client who likely

   already suspects that their public defender is working against them eviscerates client trust. Thus,

   the district court's interpretation of article 320(D) contravenes the most basic legal norms and

   expectations and significantly impairs an attomey's ability to effectively and zealously advocate

   for his or her clients.




                                                        5
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 7 of 29




                                          STATEMENT OF TIIE CASE

             On June 24,2020, the Commissioner set Mr. Wilson's bond without any special conditions

   at $ 2,500.00 after his arrest for one count of resisting with force (R.S. $ 14:108.2), one count         of

   possession    of a schedule II        CDS less than       2   grams (R.S.$ a0:967(C)(l)), possession of

   paraphernalia (R S. $$ 40:1023(C)         & 1025(AXl)),       and improper lane use (R.S. $ 32:79). App. at

   79 .   Mr. Wilson posted    a   commercial surety bond on June 27.

             Mr. Wilson was present in court for every date after bonding out: arraignment on August

   3, trial on October 12 and pretrial on December 16. He timely applied to be represented by the

   public defender's office and the court certified his indigency stahrs.

             On January   l,   2021, pursuant to the local rules       of the 22"d Judicial District Court the

   Honorable William H. Burris, Division E, rotated from Washington Parish to St. Tammany Parish

   and assumed all open criminal cases that had previously been allotted to the Honorable August J.

   Hand, Division B.

             Mr. Wilson was present on the morning of January 1l for trial but due to this Court's order

   conceming COVID-I9 restrictions no jury venire was subpoenaed. Therefore, counsel submitted

   written motions to continue each of his cases that were not expected to resolve by plea agreement,

   including Mr. Wilson's case. App. at73. At about 4:30 PM the court ordered counsel to instruct

   each    ofhis clients whose     cases were not   resolving to retum the next day pursuant to their weeklong

   trial subpoena. Mr. Wilson retumed to court on January 12 and again sat in the hallway from

   approximately 9 AM until 4:30 PM when the court ordered counsel again to instruct his clients

   whose cases were not resolving to return the following day. App. at 73.

             On Wednesday, January 13, Mr. Wilson again was present at 9 AM along with several

   other ofcounsel's clients. The court ordered,         'eU   tnose inaiviAua

   and are facing a charge under the Uniform Controlled Dangerous Substances law              will   be taking a

   drug test today." App. at 36. Every client in court that day was counsel's client, although the court

   indicated that it had drug screened all UCDSL clients with private counsel on the first day of the

   trial week. App. at 3940. None of the individuals ordered to drug screen displayed any signs of

   intoxication or disruption in court.

             The court directed its order first towards Mr. Paul Darby, citing Code of Criminal

   Procedure article 320(D) for the authority to drug test every defendant charged with a UCDSL
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 8 of 29




   violation who was not pleading guilty. App. at 37-38. Counsel objected to this order in Mr. Darby's

   case based on the    plain language of article 320(D), app. at 38-9, 41, 43, 45-7, and because the

   court'sinterpretationofarticle320(D)violatedconstitutionalrightstodueprocess,             app.at39,43,

   and to be free from unreasonable search and seizure, app. at 55-6.

             The court ovemrled counsel's objection and eventually directed the same order to Mr.

   Wilson, also solely because he was charged with a UCDSL violation. App. at 57. Mr. Wilson did

   not show any signs ofintoxication and in no way disrupted court order. App. at 73. Baitiffs then

   seized Mr. Wilson and the other affected defendants and escorted them to the misdemeanor

   probation office in the courthouse. There they were commanded to urinate in      a   specimen cup under

   observation and a Reditest Panel Dip Screening Device was dipped into the cup. After waiting hve

   minutes, the bailiff wrote down whether each of the panels indicated one or two lines, positive or

   negative.

             Each of the defendants was escorted back to the courtroom and the bailiff handed the

   Reditest Panel Dip Devices and note sheets to the court. The court then granted Mr. Darby's motion

   to continue    because   "his drug test has come back negative on all accounts," app. at 61,       and

   requested that the State put Mr. Darby's plea offer and speculated maximum habitual offender

   liability on the record. App. at 62-63. The court then informed Mr. Wilson that "his pretrial drug

   test as authorized by the statute previously indicated, came back positive for amphetamines,

   methamphetamines, marijuana, oxys, and buprenorphines," revoked his bond, and remanded him

   to   jail without bond, "noting   the standing objection made by Mr. Ginnetty at the beginning of the

   day today." App. at 65. The court then had the State put on the record Mr. Wilson's offer of seven

   years at hard labor as a second offender, the fact that the offer expired at the end ofthe day, and

   his speculated maximum habitual offender liability. App. at 65-6. The court introduced the

   Reditest drug test and note sheet into the record, app. at 60, but refused counsel's request to inquire

   about or introduce "documentation pertaining to the authenticity of the drug screens." App. at74-

   75. Each ofthe other affected defendants pled guilty.

             Mr. Wilson was handcuffed and detained in the holding cell adjacent to the courhoom.

   Counsel then argued that, pretermitting his objection to the lawfulness of the drug screen itself,

   the court should consider a lesser sanction than remand without bond. Counsel also introduced a

   pharmacy printout of prescriptions that Mr. Wilson's grandmother had irovided to counsel during




                                                         4
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 9 of 29




   the lunch recess after the court had remanded Mr. Wilson. App. at 67-70.The court disputed that

   it was holding Mr. Wilson without bond,lapp. at 71, and refused to consider                      lesser sanctions,

   insisting that revocation of bond was required by law because of Mr. Wilson's positive drug test

   pursuant to article 320. App. at73.

           On January 21, counsel filed a motion to set bond which the court set for hearing on March

   15. On that day, the court denied the motion and ordered that Mr. Wilson be held without bond.

   App. at 81. On February l2,Mr. Wilson timely sought expedited consideration for                   a   writ of review

   from the First Circuit Court of Appeal, which that court denied without opinion on February 24,

   202l.The State     has not   filed any motions in Mr. Wilson's case and did not file an opposition in

   the First Circuit. Mr. Wilson remains incarcerated in the St. Tammany Parish Jail without bond.

   His next court date will likely be a May 7 pre-trial setting. On March 25,2021, counsel obtained

   a court order to view the Reditest Panel Dip Screening Device which the court submitted into

   evidence.

                                     ASSIGNMENTS OF ERROR

            l.   The district court erred by interpreting article 320(D) to authorize drug testing every

                 defendant on a trial docket charged with a UCDSL violation and to mandate revocation

                 ofbond   as the   only possible sanction for a positive drug test.

           2. The district     court's application of 320(D) violates the State and Federal Constitutions:

                     a.   The district court's application of its interpretation of article 320(D) to Mr.

                          Wilson violated his right to due process because it imposed a severe criminal

                          penalty without any notice or basic procedural fairness.

                     b. The district court's     drug test policy violated Mr. Wilson's right to privacy and

                          to be free from unreasonable search and seizure because it subjected him to the

                          humiliation    of a public seizure for an observed drug test without any
                          individualized suspicion of criminal wrongdoing.




   | "[I]t's a misstatement. He can move to set bond, or the State can move to set a new bond at any time. I'm not
   holding lrim without bond. I'm revoking his bond for failure to meet bond conditions." App. at 71.
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 10 of 29




                                   SI]MMARY OF THE ARGUMENT

             Mr. Wilson was at liberty on a $2,500.00 bond without any special conditions from June

   27,2020, until the court revoked his bond on January 13,2021, due to the presumptive positive        of
   a rapid-result drug test, which the court ordered solely because Mr. Wilson is charged with a

   violation of the UCDSL. This Court should reinstate Mr. Wilson's bond or release him without

   the requirement of posting additional security because the plain language of article 320(D), which

   the court cited for its sole authority, clearly does not authorize the court's policy ofdrug testing

   every defendant charged with a UCDSL violation on the trial docket unless they plead guilty.

             The plain language of article 320(D) does not yield the authority that the court claimed.

   This becomes clear after interpreting subsection (D) narrowly according to the rule of lenity. In

   that light, the court's construction of subsection (D) is manifestly unreasonable. Moreover,

   legislative history demonstrates that subsection (D) was intended to authorize an initial drug screen

   upon arrest for the purpose of determining whether to mandate a pretrial drug testing program as

   a condition of   bail. In light of that history and the otherwise unresolvable ambiguities in the plain

   language of subsection (D), the most reasonable conclusion is that subsection (D) does not apply

   outside   of the context of the pretrial drug testing program authorized by subsection (E)         and

   therefore cannot support the district court's drug testing policy, which is obviously not a pretrial

   drug testing program. Therefore, the court's order was unlawful either because the court's

   interpretation of 320(D) is manifestly unreasonable, or because there is a competing reasonable

   interpretation that is favorable to Mr. Wilson and therefore must be resolved in his favor.

             This Court would not need to go any further than the plain language of article 320(D) to

   gmnt Mr. Wilson the relief he seeks. Nevertheless, the district court's drug test policy also clearly

   violates fundamental constitutional rights to due process, privacy, and freedom from unreasonable

   search and seizure. Mr. Wilson had no notice that he might be drug tested as a condition of bond

   because there were no special conditions set on his bond and the general conditions     ofbond listed

   in article 320(8) say nothing about drug testing. This omission is significant since the Legislature

   did include such general conditions for probation and parole, in article 895(CXl) and revised

   statute l5:574.9, respectively. Thus, there is no basis for implied consent or constructive notice   of

   drug testing as a general condition of bail. This makes sense too because the Commissioner does

   sometimes add drug testin g as a special condition of bond under article 320(E), which he obviously



                                                            (,
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 11 of 29




   would not do if it were already a general condition of bail. In Mr. Wilson's case, of course, the

   Commissioner did not add any special conditions to his bond. Thus, Mr. Wilson is not claiming

   ignorance of the law; rather, even     if   he had pored over the entire criminal code and every single

   22"d   Jldlcial District Court rule, he would have found nothing to advise him that he might be drug

   tested on January 13 or, more importantly, that his bond could be revoked as a result.

              The court's drug test policy is also fundamentally unfair and arbitrary. The actual drug test

   used here to revoke    Mr. Wilson's bond was      a Reditest Panel   Dip Screening Device,   a   five-minute,

   rapid-result test which the manufacturer's website advises is onlv "presumptive" and should be

   confirmed. The court refused counsel's request            to submit    evidence pertaining       to the test's

   reliability and only stated that the test was govemed by regulations prornulgated by this Court and

   the local rules of court, without citing specifically to any rules. Yet, there appear to be no public

   rules from this Court or the2}"d Judicial District Court goveming the standards for revoking bond

   pursuant to a pretrial drug test. Furthermore, because it is a "dip tesf'there appears to be no way

   to request confirmation of the results, despite the manufacturer's advisement that the results are

   only presumptive and should be confirmed. Thus, the drug test policy violates due process for lack

   of notice, lack of formal process, and unreliability of testing-all of which are amplified by the

   severe criminal penalty imposed on a man who the day before had been at liberty on a $2,500.00

   bond for seven months, had attended every court date, and had no special conditions on his pretrial

   release.

              The court's order also violated Mr. Wilson's constitutional right to privacy and freedom

   from unreasonable search and seizure. The United States Supreme Court has long held that a drug

   test constitutes a search which must be justified by a warrant, an exception to the warrant

   requirement, or a re-classification of the search as administrative or special needs. Notably, there

   are no cases, Federal    or State, that uphold any program remotely like the district court's drug test

   policy here. Here there was no warrant, no exception to the warrant requirement applies, and the

   harsh, criminal punishment imposed firmly removes the district court's drug test policy outside             of

   the special needs or administrative search arena.

              For all ofthese reasons, although this Court need not reach the question, the district court's

    interpretation of article 320(D) violated Mr. Wilson's constitutional rights to privacy and freedom
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 12 of 29




    from unreasonable search and seizure and this Court should reinstate his bond or order that he be

   released     without the necessity ofposting bond.

                                                LAW AND ARGUMENT

       I   .   The plain lanzuaqe of article 320(D) does not authorize druq testine every defendant on a
               trial docket charged with a UCDSL violation. nor does it mandate revocation of bond as a
               sanction for a positive drug test.

               The plain language of Code of Criminal Procedure article 320(D) clearly does not authorize

   drug testing pre-trial defendants on a trial docket without regard to the express conditions of their

   bond; nor does it mandate or even authorize revocation of bond for a positive drug test. The district

   court's interpretation ofarticle 320(D) to authorize such a policy is manifestly unreasonable for at

   least three reasons: (i) because       if 320(D)     pertains to post-arraignment drug testing then the district

   court's policy is illegally underinclusive since the article's mandatory language leaves no room

   for judicial discretion; (ii) because article 320(D) only authorizes a single drug test, which would

   be irrational       if   subsection (D) were meant to enable drug testing every defendant on every trial

   docket-but it is completely rational if it is meant to authorize a single drug               test upon arrest to

   determine conditions of bond;            (iii)   because article 320(D) is ambiguous to the point of being

   meaningless as a freestanding provision since it does not designate substances to be tested for,

   establish procedures for testing, or even specifu any consequence for a positive test.

               Moreover, in 2016 the Legislature redesignated article 320(D) from former article 336(4)

   where it was expressly connected to a pretrial drug testing program-provided for in former article

   336(8), current article        320(Efbut         the redesignation unintentionally decoupled 320(D) from that

   context and rendered it meaningless as a standalone provision, although intelligible in concert with

   320(E). Therefore, either because the court's interpretation of article 320(D) was manifestly

   unreasonable, or because there is a competing reasonable interpretation that is favorable to Mr.

   Wilson, this Court should either reinstate Mr. Wilson's original bond or order that he be released

   without the necessity of posting bond.

               "It   is a well-established tenet of statutory construction that criminal statutes are subject to

   strict construction under the rule of lenity . . . given narrow interpretation and any ambiguity in the

   substantive provisions of a statue as written is resolved             in favor of the   accused and against the

   State;' State v. Caru,99-2209, p.4 (La. 5126/00),761 So. 2d 1271, 1274. Article 320(D) is a

   criminal statute, and the district court imposed a harsh criminal sanction                     in applying   its


                                                                ()
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 13 of 29




   interpretation of that article to Mr. Wilson. Therefore, article 320(D) must be strictly construed in

   light of the rule of lenity to determine whether, interpreted narrowly, it yields the authority which

   the district court claimed it for, and to consider whether there are any alternative resolutions of its

   arnbiguities in favor of Mr. Wilson.

            There is no narrow interpretation of article 320(D) that would authorize the district court's

   drug test policy. Article 320(D) states in full:

            Every person arrested for a violation of the Uniform Controlled Dangerous
            Substances Law or a crime of violence as provided in R.S.              l4:2(B) shall be required
            to submit to a pretrial drug test for the presence of designated     substances in
            accordance with the provisions of this Article and rules of court goveming such
            testing. Every person arrested for any other felony may be required to submit to a
            pretrial drug test for the presence ofdesignated substances in accordance with the
            provisions of this Article and rules of court goveming such testing. Every person
            arrested for a misdemeanor may be required to submit to a pretrial drug test for the
            presence of designated substances in accordance with the provisions of this Article
            and rules of court governing such testing.



            There are at least three parts of subsection (D) that count against the district court's

   interpretation. Firstly, if 320(D) pertains to post-arraignment drug testing then the district court's

   policy is illegally underinclusive since the article's mandatory language leaves no room forjudicial

   discretion. Subsection (D) applies the mandatory "shall" both to individuals "arrested" for UCDSL

   violations and cimes of violence, but the district court only ordered that defendants charged with

   UCDSL violations be drug tested. App. at                    36.     Thus, the court's policy          is   selectively

   underinclusive,2 but the article on which              it is putatively    based leaves no room for judicial

   discretion. This contradicts the court's assertion that its policy merely executes the mandates                      of

   article 320(D). App. at 34.

            More importantly, reading the plain language of subsection (D) demonstrates                                the

    impracticability, even impossibility,           of   executing article 320(D) according             to the court's

    interpretation. If article 320(D) meant this then every court in this State would be bound to drug

    test every defendant charged with a UCDSL or crime of violence at every trial setting. Counsel is




    2
      The court did not answer why it was not drug testing individuals charged with violent crimes despite reading the
    statute to mandate drug testing of individuals charged with a drug offense. In response to counsel's selective
    enforcement argument the court only explained why it was not drug testing defendants who pled guilty: "[T]he
    reason why I'm not doing it to those individuals who are accepting the plea deal that has been offered to them is
    simply of a financial conccm. If they arc taking a plea, and all of thern so far have bcen offered suspcnded sentences
    of some nature, are going to be tested when the do check in with the Department of Probation and Parole. So I don't
    feel the necessity to pay for that through the court system ifthey are going to have it through probation and parole.
    Or ifthey're facing ajail sentence, they generally go through a drug screening at thejail as well. So there's no use in
    paying for two separate tests." App. at 40,
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 14 of 29




   unaware ofany court that does this, the reported cases indicate none, and even the district court

   here is not implementing article 320(D) as written in this manner. This is strong evidence that the

   district court's interpretation is wrong based on the plain language ofsubsection (D).

           Secondly, construed narrowly article 320(D) only authorizes a single drug          test-"shall    be

   required to submit to g pretrial drug test"-which obviously does not authorize a court to drug test

   every defendant on every trial docket. Instead it sets up abizure situation where a court can hold

   its one drug test over a defendant throughout the course ofhis or her case, like a bee that can only

   sting once. This state of affairs would obviously be irrational, but        it is the necessary result of
   reading article 320(D) narrowly according to the district court's interpretation; therefore, the

   inationality of it strongly suggests that, contrary to that interpretation, subsection (D) does not

   grant district courts any special authority to drug test defendants on bail post-arraignment.

           Since the coutt's policy has only been in effect since January, counsel does not know

   whether the court   will drug   test individuals charged with a UCDSL offense again; however, the

   court refused to consider whether any ofthe defendants had previously been subjected to a "pretrial

   drug test", as they likely would have been          if the commissioner   had added drug testing as        a


   condition of their bond. Counsel made this argument for Mr. Darby because his bond had been

   conditioned on a pretrial drug testing program, unlike Mr. Wilson's, but the court refused to

   consider it. App. at 51. Of course, this would be a necessary inquiry       if   the statute meant what   it
   says and authorized drug testing of defendants who have already posted bond. This provides

   further evidence that the district court's drug test policy is not supported by article 320(D).

          Thirdly, and perhaps most importantly, the district court insisted that it relied on article

   320(D) as a freestanding authorization to drug test defendants on bail regardless of the express

   conditions of their bond, app. at   5I,   however article 320(D) as a freestanding provision is rendered

   meaningless by inherent ambiguities and only makes sense in concert with 320(E) as mandating

   that people arrested for UCDSL violations and crimes of violence be drug tested in jail to determine

   whether their bond must be conditioned on completion of the pretrial drug testing program

   authorized by 320(E). Not only does this construction make good sense of the various ambiguities

   in subsection (D) but it also has the merit of matching the true historical evolution of subsection

   (D) from former article 336(A), where it was explicitly related to the pretrial drug testing

   program-former article 336(8), current article 320(E).
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 15 of 29




            As a freestanding provision, subsection (D) yields at least three ambiguities: it does not

   designate substances to be tested for, establish procedures for drug testing, or even specify a

   punishment or consequence for a positive test. On the first point, subsection (D) merely authorizes

   "a pretrial drug test for the presence ofdesiqnated substances," but does not itselfdesignate any

   substances. The word "designated" at the very least counts against the district court's interpretation

   that would vest it with authority to drug test defendants for any substance whatsoever, or to use

   any drug testing device whatsoever regardless of its reliability. But the fact that subsection (D)

   nowhere actually designates any substances presents a problem for considering it as a standalone

   provision. By contrast, article 320(E)(2) expressly defines "designated" substances as "controlled

   dangerous substances" for the purpose of pretrial drug testing programs.3However, the rule                                  of

   lenity does not permit importing a definition from another section of a statute to clari$                               an


   ambiguity that could otherwise be resolved in favor of the defenda nt. See Carr,73                       I   So.2d at 1274

   fn. 5.

             In its original context in article 336(A), this "designated" made sense because it referred

   expressly to the substances designated in 336(8), within the context ofthe pretrial drug testing

   program: "A person arrested for a state crime who tests positive for the presence of one or more

   of the designated substances set forth in subparagraph (2) of Paragraph B of this Article." La.

   C.Cr.P. art. 336(A)(former law; eff.6123/93-12131l16). Thus, as a standalone provision, which the

   district court insists that it must be, article 320(D) does not authorize any drug test at all because

   it   does not designate which substances may be tested for.

             The second ambiguity is that although it clearly authorizes "a pretrial drug test", subsection

   (D) does not specify any procedure for accomplishing that drug test except that it must be done

   "in    accordance with the provisions           of this Article and rules of court goveming such testing."

   However there are no provisions ofsubsection (D) that govem testing nor are there any applicable

   rules ofcourt.

             The only provisions of the Article goveming testing are found in subsection (E) and are

    the same procedural protections that the court took pains to distinguish as required by the pretrial




    I (E)(2) authorizes   a pretrial drug testing program that provides   for "Drug testing to determine the presence of any
    controlleddangeroussubstance''whichphrascisabsent
    from 320(D), "prior to the first court appearance and random testing thereafter to veri$ that the person is drug free."
    La. C.Cr.P. art. 320(EX2).
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 16 of 29




    drug testing progmm but not by its claimed authority to drug screen defendants on bail pursuant

    to its interpretation of subsection (D). Article 320(E) contains four subsections that mandate rules

    that a district must adopt     if it   chooses to establish a pretrial drug testing program, including

   "reasonable testing procedures to ensure the fair administration ofthe test and protection for the

   chain of custody for any evidence obtained." La. C.Cr.P. art. 320(EX4). The court delineated

   subsection (D) from (E) for the simple reason that if subsection (D) were to be read in conjunction

   with subsection (E) then subsection (D) would only authorizes drug testing within the context           a

   pretrial drug testing program, "prior to [the] first court appearance and random testing thereafter,"

   La. C.Cr.P. art. 320(E)-in which case the court would be without any authorify for its non-

   random, post-arraignment drug screen policy. In response to counsel's argument that the important

   procedural protections mandated by subsection (E) were lacking from its policy the court stated:

   'No, no, no, no. You     are equating    two separate things. Subparagraph E is the pretrial drug testing

   program. D is separate." App. at 51.

            Likewise there are no "rules of court governing such testing." When counsel requested to

   be directed to any rules governing the court's drug testing, the court responded:

           The rules that I'm following are those that are established by the Supreme Court
           for the drug court programs that are mandated and done through the best practices
           published by the Supreme Court. We do that typically through our misdemeanor
           probation office, which follows all of the protocols and testing procedures
           mandated by the Louisiana Supreme Court               They will bring them to
           misdemeanor probation office, who will follow those protocols and procedures that
           our court has established.
    App. at4142.

           The court, however, was unable to cito to a specific rule or law except to suggest that

   counsel consult this Court's website. App. at 42. Neither the Rules for Louisiana District Courtsa

   nor the appendix for the 22'd Judicial District Courts listed there provide any rules for pretrial drug

   testing. In the absence of any rules, the court employed a five-minute, rapid-result drug test, the

   Reditest Panel Dip Screening Device produced by Redwood Toxicology Laboratory, which the

   court also submitted into evidence. Notably, Redwood's website advertising this product advises:

   'Any positive   resul




   aAvailable at https://www.lasc.orglruleVdist. cll22ndlDCAppendices.PDF.
   sAvailable at https://www.lasc.org/rules/dist.ctl22ndJDCAppendices.PDF.



                                                           {
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 17 of 29




   by an alternate method such as GC/JvIS6 or LC-MSiIr4S7." Redwood Toxicology Laboratory,

   https://www.redwoodtoxicology.com/devices/doa_panel-dip                      (last visited Mar. 26,             2021).

   However, Mr. Wilson's presumptive drug test was never confirmed by a more reliable method,

   and, because the specimen cup is presumably discarded and is not in the record, there does not

   appear to be any means to confirm the presumptive result. Redwood's website also notes that                      "[t]he

   U.S. Department of Transportation does not allow the use of rapid devices to conduct drug tests

   on regulated employees."          Id   Therefore, the court's drug screen policy is not guided by any

   procedures or regulations which contravenes the requirement in subsection (D) that the drug screen

   be performed     "in accordance with the provisions of this Article and rules of court governing such

   testing." As a result of the complete lack of standards, Mr. Wilson has been held without bond

   since January     l3 solely because of an unreliable presumptive positive drug screen.

            The final ambiguity is that subsection (D) as a standalone provision does not specifu a

   consequence for a positive drug screen; certainly not revocation ofbond. Therefore, the district

   court erred by insisting that a positive drug test pursuant to its interpretation of article 320(D)

   automatically resulted in revocation of bond by operation of law: "[Remanding Mr. Wilson] is not

   a sanction.   I'm not sanctioning Mr. Wilson It's a revocation of bond condition, or bail conditions.

   So   it happens by operation of law." App. at 71. The court also stated:

            I don't intend for any individual who does test positive to remand without bond. .
            .. I believe that the procedure that would be requisite is that they would be
            remanded, and they would have to post a new bond. And I would assume that the
            State, when you are revoked for failing your original bond conditions, the State is
            required to ask for an increase in that bond. And I'm required to grant an increase
            in that bond by law, of whatever amount I deem sufficient for the individual. So
            they would be remanded until the State requested the motion to increase,s and I was
            able to have a hearing with that individual and do my job according to the law.




    6
      The same website defines this as "Gas Chromatography-mass spectrometry" and describes it as "the gold standard
    in dnrg testing because it positively identifies the presence ofa particular substance in a given sample. The GC/MS
    method is ideal for confirmation testing perfomred on a second independent portion of the original specimen."
    Redwood Toxicology Laboratory, https://www.redwoodtoxicology.com/devices/doa_panel-dip (last visited Mar.26,
    2021).
    7
      The same website defines this as "Liquid chromatogaphy-tandem mass spectrometry" and explains that it
    "combines the physical separation capabilities of liquid chromatography with the mass analysis capabilities of mass
    spectrometry." Id. See also Cathryn Jo Rosen, John S. Goldkamp, The Constitutionolity of Drug Testing at the Bail
    Stage,80 J. Crim. L. & Crirninology l14,125 (1989-1990) ("Professionals in the field generally recommend that
    screening test results be repeated (confirmed) on the more accurate gas chromatography/mass spectometry
    technology whcn positive test results can have serious implications for the person tested.").
    8
      The State or the court on its own motion may increase bond for good cause, which "includes but is not limited to
    the rearrest ofthe defendant on offenses alleged to have been committed whilc out on a bail undertaking." La.
    C.Cr.P, art. 3 1 9. Of course, neither the State nor the Court can unconstitutionally search a defendant or his home to
    uncover evidence ofnew criminal conduct.
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 18 of 29




   App. at 49 (emphasis added). Notably, the court did remand Mr. Wilson without setting a new

   bond, the state never filed a motion to increase, Mr. Wilson did file a motion to set bond which the

   court set for hearing nearly two months after it was filed, and at that hearing on March 15,2021,

   ordered that Mr. Wilson be held without bond. Therefore, it is not incorrect to assert that the court

   ordered that Mr. Wilson be held without bond on January l3 solely due to the presumptive positive

   drug test.

           Yet, there is clearly no language in subsection (D) authorizing remand without bond. The

   only part ofarticle 320 that authorizes revoking bond is subsection (K), which states: "violation

   ofany_SSldilign by the defendant shall be considered as a constructive contempt ofcourt, and shall

   result in the revocation of bail . . . or remanding the defendant to custody. The court may also

   modifu bail by either increasing the amount of bail or adding additional conditions of bail." La.

   C.Cr.P. art. 320(K)(emphasis added). Two things are notable about subsection (K): firstly, that           it

   provides for the alternative sanction ofincreasing bail or adding conditions ofbail, which the court

   refused to consider believing wrongly that remanding Mr. Wilson without bond was a necessary

   consequence under the law; secondly, that subsection (K) is only triggered by violation               of"any

   condition," presumably of bail; however, as has been demonstrated Mr. Wilson did not violate any

   condition of his bail even pretermitting the question of whether the district court had the power to

   drug test him under subsection (D). Unlike Mr. Darby whose 72-hour hearing minutes reflect that

   the Commissioner "ordered no use or possession of any CDS unless prescribed," and "ordered the

   defendant to attend and successfully complete Bond Conditioning Court upon release," app. at 80,

   the Commissioner did not impose either of those conditions on Mr. Wilson's bond or any special

   conditions at all. The court acknowledged that Mr. Wilson had no special conditions imposed on

   his bond, but asserted incorrectly that he was bound by general conditions ofbond pertaining to

   drug testing: "Although there's no order specifically for pretrial drug screening [for Mr. Wilson]

   these are standard conditions ofbond for all bail. They are imposed by operation          oflaw   pursuant

   to the Code of Criminal Procedure Article 320." App. at 71.

           However, there are no general conditions ofbail related to controlled dangerous substances

   or implying a defendant's consent to drug testing as a condition of pretrial release. Article 320(8)

   is titled "conditions of bail generally," and states in full:

           The condition of the bail undertaking in district, juvenile, parish, and city courts
           shall be that the defendant   will   appear at   all staees ofthe proceedings to answer the
                                                      .-1

                                                      ?
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 19 of 29




           charse before the court in which he may be prosecuted.      will submit himself to the
           orders and process         of the court. and will not leave the state without written
           permission of the court. The court may impose any additional conditions of release
           that are reasonably related to assuring the appearance of the defendant before the
           court and guarding the safety of any other individual or the community.

           The omission of any general conditions of bail related to controlled substances or implying

   consent to drug testing is significant given that the Legislature did include such general conditions

   for probationers and parolees.         See La.C.Cr.P.      art. 895(C)(l); La. R.S. $ 15:574.9. Notably, the

   court has imposed a far harsher penalty on Mr. Wilson, a pre-trial defendant, than the maximum

   penalty under law for a probationer or parolee who tests positive for drugs, which is fifteen days

   as a technical violation. See La. C.Cr.P. art. 900(AX6)(d); La. R.S. $ 15:574.9 Mr. Wilson, by

   contrast, has been held without bond since January I 3.

            Thus, Mr. Wilson did not violate any conditions of bail that could trigger subsection (K),

   the only subsection authorizing revocation of bond in article 320; and, furthermore, even if he had

   violated the conditions ofhis bail, subsection (K) does not mandate revocation ofbond as the only

   possible consequence ofa violation of"any condition." Therefore, the plain meaning ofarticle 320

   proves that the Court did not have authority to revoke Mr. Wilson's bond, nor was it required by

   law to revoke Mr. Wilson's bond. For all of these reasons, the district court's interpretation of

   article 320(D) is unreasonable based on the plain language of the article and this Court should

   reinstate Mr. Wilson's bond or order that he be released without the necessity of posting additional

   bond.

            Apart from the fact that the district court wrongly interpreted the plain language ofarticle

   320(D), the relevant legislative history also demonstrates that subsection (D) is in fact intended to

   be bound up with the pretrial drug testing program authorized by subsection (E). Specifically,

   subsection (D) is most sensibly read to authorize or mandate drug testing certain classes                               of

   arrestees to determine based on the result of that drug test whether the pretrial drug testing program

   should be added as a condition oftheir bond.e In 2016, the Legislature repealed and redesignated

   parts of former article 336, which was titled "Release conditioned on participation in pretrial drug

   testing program",       in current article 320, which is titled more broadly "Conditions of bail



   e
    This is also the interpretation counsel proposed at the hearing, "l would say that [article 320(D)] mandates a
   pretrial drug test, which in the context ofthe statutc is obviously contcmplatcd upon arrest, and at the jail, and to
   determine eligibility or requirement to complete bond condition court . . . which is what we call locally a pretrial
   drug testing program." App. at 51.
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 20 of 29




   undertaking". 2016La. ACT 613 | 2016 La. SB 123. Current article 320(D) derives directly from

   former article 336(A) (former; eff.6123193-12131116). Originally enacted in 1993, 1993 La. ACT

   834, 1993 La. SB 992, former article 336(A) read in full:

             Every person arrested for a state crime may be required to submit to a pretrial drug
             test for the presence ofdesignated substances in accordance with the provisions of
             this Article and rules of court goveming such testing. A person arrested for a state
             crime who tests positive for the presence of one or more of the des!g!g[
             substances set forth in Subpara8raph (2) of Paragraph B of this Article or any
             person arrested for a violation ofR.S. 40:966(1) through 1036, ifreleased by order
             of court on his personal surety, shall meet the requirements of Article 315 for a
             personal surety and shall, as a condition ofbail, be reouired to participate in a
             pretrial drus testinq program.
   La. C.Cr.P. art. 336(A) (former; eff.6123193-1213|l16) (emphasis added).

   Therefore, in its original context, the language now incompletely redesignated in article 320(D)

   served the purpose      of authorizing an initial drug    screen upon arrest   to determine mandatory

   participation in a pretrial drug testing program. This explains a good deal of the current ambiguity

   in 320(D), for example: the reference to "every person arrested for" a UCDSL or a crime of

   violence rather than every person "charged" with or some similar language that could expressly

   apply to defendants who have already posted bond; and the original content of the currently

   ambiguous phrase "designated subsstances", which was expressly connected in former article

   336(A) to the substances expressly designated in former article 336(8), which authorized the

   pretrial drug testing program, redesignated as current article 320(E). Former article 336(,4.) also

   specified that the sole consequence of the authorized positive drug test was release conditioned on

   participation in the pretrial drug testing program, the opposite of the district court's unreasonable

   interpretation of the same language to authorize a drug test for the purpose of incarcerating

   someone who has already been released.         It   appears that the Legislature mistakenly decoupled

   320(D) from 320(E) when it transposed the same language from 336(A) & (B); it does not appear

   that the Legislature ever intended the language in current article 320(D) as a freestanding

   authorization for district courts to drug test people who had already posted bond, without regard

   to the express conditions oftheir bond.

             The legislature also repealed without redesignating former article 336(C), which stated       :




   "If   the person [released on the condition of participation in the pretrial drug testing program] fails

   to comply with the pretrial drug testing program rules, the court may hold him in contempt and

   impose sanctions the court deems appropriate, including the posting of additional bail." This is

   significant for a few reasons. Firstly, it shows that the Legislature has never mandated revocation


                                                '')
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 21 of 29




   of   a   defendant's bond as a necessary consequence of a positive drug test, even when the person's

   bail has been expressly conditioned on drug testing, unlike Mr. Wilson's bail. The most that was

   ever authorized was for the court to increase bond or consider imposing lesser sanctions, both                         of

   which the court refused to do in Mr. Wilson's case.

                  Secondly, the deletion of this language creates an ambiguity in current law about whether

   it is even permissible to increase bond if       a person   in   a   pretrial drug testing program tests positive

   for drugs, as long as he or she complies with continued drug testing.ro Indeed, to the best of

   counsel's knowledge this is how the22"d Judicial District Bond Court operates: the penalty for                             a


   positive test is that the Commissioner orders more frequent drug testing but does not revoke the

   person's bond. In any case, that issue is not raised in Mr. Wilson's case because Mr. Wilson was

   not required to participate in a pretrial drug testing program; but the observation highlights the

   excessiveness of the court holding Mr. Wilson without bond due to a single presumptive-positive,

   rapid-result drug test ordered without any notice and contrary to the express conditions of his bond.

            Therefore, even should this Court find the district court's interpretation of article 320(D)

   reasonable, despite its obvious clashes with the plain language               ofthat     subsection, there is also a

   competing reasonable interpretation of 320(D) that favors Mr. Wilson. According to the rule                            of

   lenity, article 320(D) must be interpretated in Mr. Wilson's favor, and this Court should reinstate

   his bond or order that he be released without the requirement ofposting security.

            II.      The district court's drue test policy violated Mr. Wilson's basic constitutional rishts.

                  This Court need not reach the constitutional question to hnd that the district court's order

   was contrary to law; however, clearly the order also violated Mr. Wilson's constitutional rights to

   due process protected by the Fifth and Fourteenth Amendments to the United States Constitution,

   and Louisiana Constitution article I, section 2, and his rights to privacy and to be free from

   unreasonable searches protected by the Fourth and Fourteenth Amendments to the United States

   Constitution and Louisiana Constitution Article I, section 5.




   r0
      The only sanction authorized by current article 320(E) is continued "random testing   veris that the person   is drug
   free." La. C.Cr.P. art. 320(EX2).
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 22 of 29




               a.
                    violated his right to due process because it imposed a severe criminal penallv
                    without anlr notice or basic procedural fairness.


           Due process requires that a person have fair notice of proscribed conduct and that an

   ambiguous statute not be arbitrarily enforced against him. See Kolender v. Lawson, 461 U.S. 352,

   357 (1983); Wollf v. McDonnell,418 U.S. 539,558 (1974) ("[t]he touchstone of due process is

   protection of the individual against arbitrary action of the government."). In this case Mr. Wilson

   had neither constructive nor actual notice that he might be drug tested as a condition of his bond,

   and he is being held   injail without   bond based on the district court's unreasonable construction   of
   an ambiguous statute. Therefore, the district court's application of article 320(D) to Mr. Wilson

   violated his right to due process.

           The district court claimed that Mr. Wilson had at least constructive notice that he might be

   drug tested, but this claim relied on the erroneous assumption that some general condition of bail

   authorized drug testing. The court said, "No notice is not a valid argument. It's a general condition

   of bond. It's in the law. Ignorance of the law is no excuse." App. at 54. However, as demonstrated

   above, this claim is incorrect: there is no general condition ofbond that puts a pre-trial defendant

   on constructive notice that he might be drug tested. Mr. Wilson could have memorized every page

   of the Code of Criminal Procedure, the Rules for Louisiana District Courts, and the local rules for

   the 22'd Judicial District Court, but he would not find anything to advise him that he might be drug

   tested as a condition of his bond. Nor is there any formal notice of which substances he could be

   drug tested for even under the court's interpretation ofarticle 320(D) because, as argued above,

   320(D) considered as a freestanding provision of law does not designate any substances to be

   tested for. Moreover, the district court's execution of its own interpretation of article 320(D)

   deviated arbitrarily from the mandatory language of the article. Altogether, this paints a picture     of

   arbihary action and enforcement resulting in Mr. Wilson's incarceration without bond.

          The court's drug test policy also violated Mr. Wilson's due process right to basic faimess

   because there are no procedures      in place to implement that policy fairly or reliably. Mr. Wilson's

   bond was revoked because a person who did not testi$r in court, signed a paper that he or she

   observed indications of a positive result on a rapid-result dip panel test that the manufacturer

   advises is only presumptive and should be confirmed, that does not meet the standards for federal

   workplace drug testing, and that likely does not even meet the standards for drug court drug testing



                                               L
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 23 of 29




   since there appears to be no opportunity to confirm the presumptive result of the dip test. At the

   very least, the court's implementation of its policy based on article 320(D) is not consistent with

   basic guidelines for pretrial drug testing programs, where an important consideration is "whether

   and when test subjects are given an opportunity to explain positive results."

            Subjects should, at the least, be given an opportunity to challenge the evidence at
            the release hearing; questions about use oflegal prescription and non-prescription
            drugs and other facts that may cause a false positive result should come before the
          test is performed. Scrupulous procedures must be developed and followed to
          maintain the confidentiality of the information obtained in response to pretest
          questioning and in test results."
   Cathryn Jo Rosen, John S. Goldkamp, The Constitutionality of Drug Testing at the Bail Stage,80

   J.   Crim. L. & Crirninology 114, 169 (1989-1990).
                                                                                            II
             Counsel requested proof of the reliability of the drug tests used by the court, but the court

   only offered its assurance that they were authorized by law, without being able to specifi the

   authorizing rules or any standards for reliability. App. at4142. The court refused to offer evidence

   pertaining to the reliability of the test prior to or at even contemporaneously with the hearing to

   revoke Mr, Wilson's bond, stating:

             That is all public record. You can request it in the proper methods. I'm not going
             to introduce the evidence. That's not my position to do it. If you want to investigate
             that, you can certainly feel free to do so. I'm introducing the results and the actual
             physical test into the record. What you want to do with them, certainly, I'll allow
             you to do with those within the operation of law. But no. I'm not going to go and
             investigate and do everything for you. If you want to investigate that, please feel
             free to do so.
   App. at 73.

             Ofcourse no court typically is obligated to put forward evidence in support ofits orders;

   but here the court had instituted an adversary proceeding on its own motion without formal notice

   of a hearing or the opportunity to investigate and call witnesses. The court also interpreted the
                                                                                        12
   results of the test, evaluated the merits of prescriptions submitted,                     and ultimately imposed the

   punishment based on the positive presumptive test. App. at 65. Of course there were also no written

   rules or applicable laws for counsel to consult in preparation for this proceeding considering the




   Il Counsel stated: "None of
                                 [the chain ofcustody or testing procedure evidence] has been made available to me,
   Judge. And so, I don't know how reliable the tests are that are supposed to be used today. I don't know what thc
   chain ofcustody is for, after the test is taken, for bringing it back up to the Court. And I don't think there are
   procedures in place for that. And that's why, again, it violates due process, and also just is contrary to the statute."
   App. at 48.
   12
      "So I do accept thosc [prcscriptions] for thc amphetamines and the buprenorphines, and don't revoke his bail
   because eofthose two. However. the other three certainly, I don't think he has a prescription, unless you can
   produce tlrose, for the rrethamphetamine, the marijuana, or the oxys." App. at 72.
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 24 of 29




   sole putative authority for the drug test and revocation ofbond was the court's interpretation       of
   article 320(D).

           The pre-trial drug testing programs authorized by article 320(E), by contrast, mandates

   certain procedures to ensure at least a minimum of due process, including "reasonable testing

   procedures to ensure the fair adminishation ofthe test and protection for the chain ofcustody for

   any evidence obtained." 320(EX4). Obviously, there were no "reasonable testing procedures to

   ensure fair administration" of the Reditest that the district court used to remand   Mr. Wilson without

   bond; yet, the court deflected this argument by staking its authority to drug test on subsection (D)

   in order to avoid the plain language requirements of @)(3)-(a). App. at 48. But the fact that 320(D)

   does not contain any procedural protections only strengthens the conclusion that 320(D) does not

   authorize a court to drug test defendants       in court on a trial setting and revoke bond as a
   consequence   of a positive test. It would be irrational for the legislature to include procedural

   protections for the pretrial drug testing program and not for an authorization that might result in a

   defendant being held without bond.

           Therefore, because Mr. Wilson had no notice that he might be drug tested as a condition

   of bond, because the court acted with unfettered, arbitrary discretion and in the absence of any

   guidelines or procedures, because the test itself was evidently not more than "presumptively"

   reliable and not confirmable, and because the court refused to offer any evidence of the reliability

   of the test, the order remanding Mr. Wilson to jail without bond violated his fundamental right to

   due process. This Court should reinstate Mr. Wilson's bond or order that he be released without

   the requirement of posting bond.

              b.     The district court's drug test policy violated Mr. Wilson's right to privacy and to
                     be free from unreasonable search and seizure because it subjected him to the
                     humiliation of public seizure for an observed drus test without any individualized
                     suspicion of criminal wrongdoins.

           The court's interpretation of article 320(D) also violated Mr. Wilson's right to be free from

   unreasonable search and seizure, and his right to privacy. The Fourth Amendment protects

   individuals from government intrusions into reasonable expectations of privacy. See Katz v. United

   States,389 U.S. 347, 361 (1967) (Harlan, J., concurring). Drug tests constitute a "search" for

   Fourth Amendment purposes. Skinner v. Ry. LaborExecutives' Ass'n, 489 U.S. 602, 616-17 (1989)

   (holding that although urinalysis does not entail an intrusion into the body, it is nevertheless      a


    search under the Fourth Amendment because        it "can reveal a host of private medical facts" and


                                                /Z
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 25 of 29




   therefore is an inffusion upon a person's reasonable expectation              ofprivacy). It is undeniable        that

   "[r]equiring an individual to urinate on demand and to produce urine for scientific examination is

   degrading and humiliating." Cathryn Jo Rosen, John S. Goldkamp, The Constitutionality of Drug

   Testing at the Bail Stage, 80 J. Crim. L.        & Criminology ll4,16l (1989-1990).

            The United States Supreme Court has never ruled whether warrantless pretrial drug testing

                                                                                13
   programs, such as the type authorized by 320(E), are reasonable.                  However, Mr. Wilson's petition

   does not raise this thomy issue since       Mr. Wilson was never ordered to participate in a pretrial drug

   testing program; he was ordered to submit to a drug test without any notice on January 13 solely

   because he was charged with a UCDSL violation, he was on the trial docket, and he had not

   accepted the State's offer. It appears that no court has ever considered the legality ofsuch a drug

   testing regime, let alone upheld such in the face of the Fourth Amendment and analogous State

   constitutional provisions. Here, the district court is invoking an absolute authority to subject pre-

   trial defendants charged with UCDSL violations to a particularly humiliating and public Fourth

   Amendment search without any individualized suspicion, months after they have posted bond,

   without regard to the express conditions oftheir bond, and only ifthey choose not to accept the

   State's plea offer.

            Clearly no foufih amendment rationales could possibly justifu the district court's policy

   here. For example, Mr. Wilson was drug tested after he had been at liberty for seven months, and

   thus the lesser expectation of privacy applicable to detainees is not relevant. Compare Bell                            v.


   ll/olish,44l U.S.520,546-47 (1979)("preservinginternalorderanddisciplineareessentialgoals

   that may require limitation or retraction of retained constitutional rights ofboth convicted prisoners

   and pretrial detainees."). Nor can the search here be classified as an administrative or special needs

   search on account of the direct criminal consequence (remand without bond) of the search and

   seizure. See Ferguson v. City of Charleston, 532 U.S. 67 (2001) (invalidating a state hospital's

   practice of testing pregnant wolnen for cocaine and providing the results to the police, finding that

   the special need was not divorced from the State's general interest in law enforcement.) Moreover,

   even such searches typically involve at least "reasonable grounds for suspecting that a search                    will

   reveal evidence      of a violation of law." New Jersey v. T.L.O., 469 U.S. 325, 33940 (1985);


   Ir No federal Court ofAppcal had weighed in on the issuc either until the Ninth
                                                                                    Circuit hcld in 2006 that a prctrial
   defendant's written consent to drug testing as a condition ofhis release on bond did not permit the police to subject
   lrim to a drug test without probable cusse. United States v. 5coil,450 F.3d 863, 865 (9rh Cir. 2006).
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 26 of 29




    O'Connor v. Ortega,480 U,S. 709 (1987). Here there was no suspicion whatsoever, no disruptive

   conduct in court, no visible sign ofintoxication. App. atT3.lnlouisiana even probationers cannot

   be subjected to searches unless their probation officer has at least "reasonable suspicion to believe

   that the person who is on probation is engaged in or has been engaged in criminal activily." La.

   C.Cr.P. art. 895(13)(a). And only those individuals convicted of a UCDSL can be drug tested y'

   the court adds that special condition of probation. La. C.Cr.P. art. 895(CXl). Surely, a pre-trial

   defendant who has not been convicted and does not have any special conditions on his bond enjoys

   at least as great a privacy interest as a probationer.

            The reason why pretrial drug testing programs present a thornier constitutional analysis is

   because of the standard legal protections baked into the pretrial drug testing model program; those

   same protections that the court here flouted by locating its authority under 320(D) rather than

   320(E). 320(EX3) mandates that if a district chooses to implement a pretrial drug testing program

   it must restrict "the   use   ofany and all test results to ensure that they are used only for the benefit

   of the court to determine appropriate conditions of         release, monitoring compliance     with court

   orders, and assisting in determining appropriate sentences." Furthermore,        "A form   statement shall

   be signed by the law enforcement agency and the person in custody stipulating that under no

   circumstances shall the information be used as evidence or as the basis for additional charges." La.

   C.Cr.P. art. 320(E)(3). Such provisions are intended to place pretrial drug testing program in the

   adminishative search realm by preemptively removing possible criminal consequences of the

   search. The court here took no such precautions and its seizure and search        of Mr. Wilson presents

   a   straightforward application of the Fourth Amendment and related State law.

            Louisiana case law, likewise, does not contain any cases addressing a policy like the one

   implemented here; there are no cases cited under 320, or former article 336 except State v. Dykes,

    96-2814 (La.05l0ll97), 692 So. 2d 1061, where four justices of this Court denied a writ from an

   unpublished First Circuit decision. A one-paragraph dissent by ChiefJustice Calogero,joined by

   Justice Johnson, indicates that the issue presented by that application related to drug testing as a

   condition ofbond but that the defendant had already been convicted and perhaps had not timely

    sought review in the appellate court. The dissent in full states:

            I   do not think the collateral bar doctrine should be invoked in this case. The     writ
            filing does not include a copy of the Order granting time for seeking relief in the
            court of appeal, but it is evident that, at the least, the judge was fully aware that the
            defendant was going to seek review in the court of appeal, for the judge delayed

                                                     (-;
                                                     ,j,
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 27 of 29




            sentencing pending review. Therefore, procedurally,             this case is ripe for
            disposition.

            The legal issue is an important one that warrants our attention.

            A search made in the  absence of individualized suspicion, as in this case, may be
            constitutionally reasonable only when privacy interests are minimal and where
            furtherance of an important governmental interest would otherwise be jeopardized.
            Skinner v. Railway Labor Executives' Ass'n, 489 U.S. 602, 624 (1989). The
            governmental interest enunciated in article 336 is for the court to make use of the
            results in determining "appropriate conditions of release, monitoring compliance
            with court orders, and assisting in determining appropriate sentences." C.Cr.P. art.
            336(BX3). In balancing this interest with drug testing in a non-custodial
           environment where there may be an expectation ofprivacy, the search pursuant to
           article 336 may or may not violate the Fourth Amendment. I would grant the writ
           in order to examine Relator's contention that his rights under the Fourth
           Amendment have been violated.
   State v. Dykes,96-2874 (La.05101197),692 So. 2d l06l (Calogero, C.J., dissenting). There are no

   cases   citing this writ denial.

            Again, this Court need not reach any constitutional decision in Mr. Wilson's case, but it is

   nevertheless clear that the district court's drug screen policy violated his rights to privacy and to

   be free from unreasonable search and seizure. For these reasons, this Court should reinstate his

   bond or order that he be released without the requirement ofposting bond.




                                                   CONCLUSION

            Mr. Wilson     has been incarcerated   without bond since January l3 solely because the district

   court erroneously interpreted article 320(D) to authorize drug testing every pre-trial defendant on

   a   trial docket charged with a UCDSL violation, without regard to the express conditions of their

   bond, and remanding anyone who tested positive without bond unless he or she accepted the state's

   plea offer. Clearly, article 320(D) does not authorize this and the court's interpretation is

   unreasonable. The best reading of article 320(D) is that it authorizes drug testing people arrested

   for UCDSL violations and crimes of violence, which is how the same language functioned in

   former article 336(A) before legislative redesignation in 2016 created ambiguities. Therefore,

   under the rule oflenity, even setting aside the unreasonableness ofthe district court's interpretation

   of 320(D), the arnbiguities must be resolved in favor of the defendant's at least equally reasonable

   interpretation. This case is resolvable by straightforward, plain meaning statutory interpretation

   and this Court should order that    Mr. Wilson's bond be reinstated or that he be released without the

   necessity of posting bond.
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 28 of 29




           Should this Court wish to reach the serious constitutional questions raised by the district

   court's drug screen policy, this policy clearly violated Mr. Wilson's rights to due process, privacy,

   and freedom from unreasonable search and seizure. Mr. Wilson had no notice that he might be

   drug tested as a condition of the bond he paid for seven months prior; the court's drug test policy

   is not guided by any standards to ensure faimess or accurate results, yet the penalty imposed is a

   drastic loss of liberty; and the rapid-result drug test actually used in this case is described by its

   manufacture as merely "presumptive" and requiring confrrmation, which does not appear to be

   possible since the court did not order that the specimen be preserved in the clerk's record. Thus,

   the court's order violated Mr. Wilson's due process rights.

          The order also violated his right to privacy and to freedom from unreasonable search and

   seizure. The district court has implemented a policy based on its interpretation of article 320(D)

   whereby pre-trial defendants are subjected        to a   humiliating, public search without any

   individualized suspicion and face only the possibility ofincarceration without bond as a result of

   that search. Clearly this violates the Fourth Amendment and analogous State constitutional

   provisions. The policy is entirely distinct from pre-trial drug testing programs, which may raise

   thorny constitutional questions but are in no way challenged in Mr. Wilson's case because he was

   never ordered to complete a pre-trial drug testing program as a condition of his bond. Mr. Wilson's

   incarceration   is   clearly unconstitutional   by a   straightforward application   of the    Fourth

   Amendment. Therefore, this Court should order that Mr. Wilson's bond be reinstated or that he be

   released without the necessity ofposting bond.




                                                                   /,/
Case 2:21-cv-01494-SM-MBN Document 4-1 Filed 08/19/21 Page 29 of 29




                                       PRAYER FOR RELIEF


           Mr. Wilson prays that this Honorable Court find that the district court misinterpreted

   320(D), vacate the order revoking bond and ordir that Mr. Wilson's bond be reinstated or that he

   be released without the requirement of posting additional security; alternatively,                  Mr. Wilson prays

   that this Court find that the district court's application of article 320(D) violated Mr. Wilson's

   constitutional rights to due process, privacy, or freedom from unreasonable search and seizure,

   vacate the order revoking bond and order that Mr. Wilson's bond be reinstated or that he be

   released without the requirement of posting additional security; or that this Court grant any other

   reliefthat is considers fitting.



                                                 Respectfully submitted by:




                                                 DANIEL GINNETTY                    #37001
                                                 22ndDistrict Public Defender's Office
                                                 402 N. Jefferson Avenue
                                                 Covington, LA70433
                                                 (985) 302-3729 phone
                                                 (985) 898-0102 fax
                                                 dginn   e t ty@n o   r t h s ho r e defe nders.   o   rg
